Case 8:20-cv-01920-CJC-DFM Document 12 Filed 12/08/20 Page1iof2 Page ID#:54
Case 8:20-cv-01920-CJC-DFM Document? Filed 10/06/20 Pagelof2 Page ID #:18

AO 440 (Rev. 12/09) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Central District of California

GODWIN AGBIM

Plaintiff

v.
ZIP CAPITAL GROUP, LLC

Civil Action No. 8:20-cv-1920 JVS (DFMx)

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ZIP CAPITAL GROUP, LLC
26 Executive Park, Suite 100
Irvine, California 92614

- A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ
P._12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Amy L. Bennecoff Ginsburg, Esquire

KIMMEL & SILVERMAN, P.C.
30 East Butler Pike

Ambler, PA 19002
(215)540-8888

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  
    
       

CLERK OF COURT

Date: 10/06/2020

fronuture of Clévk or Deputy Clerk
Case 8:20-cv-01920-CJC-DFM Document 12 Filed 12/08/20 Page 2of2 Page ID#:55
Case 8:20-cv-01920-CJC-DFM Document 7 Filed 10/06/20 Page 2 of2 Page ID #:19

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 8:20-cv-1920 JVS (DFMx)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed._R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) 7\P CAPITAL GROUP, LLC
was received by me on (date) 49/20/2020

M I personally served the summons on the individual at (place)

 

 

26 Executive Park, Suite 100 Irvine, CA 92614 _ ON (date) 40/20/20 at 12:40pm ; OF

[1 | left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

CO | served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) ; Or
O | returned the summons unexecuted because ; or
O Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true

   

Date: 12/04/2020

 

Server's signature

Richard Dewalt Process Server #6056 Orange

Printed name and title

 

Calwide process service
2470 Streans St # 205 Simi Valley CA 93063

 

Server's address

Additional information regarding attempted service, etc:

Documents Served: Summons,Complaint, Civil cover Sheet,Certification Notice,
ADR,Notice to Counsel.,and Notice of assignment
